Order entered February 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00174-CV

                            IN RE REGINALD NOBLE, Relator


                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F00-50025-K

                                           ORDER
       Before the Court is relator’s motion to proceed without cost and his petition for writ of

mandamus. The Court GRANTS the motion to proceed without cost to the extent that the Court

has considered the petition for writ of mandamus without payment of a filing fee. Based on the

Court’s opinion of this date, we DISMISS relator’s petition for writ of mandamus.           We

ORDER that relator bear all remaining costs of this original proceeding.


       .


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE